DETAILED ACTION
Status of Claims
Applicant has amended claims 1, 3, 7-11, 13 and 17-20.  No claims have been added.  Claims 2 and 12 have been canceled.  Thus, claims 1, 3-11 and 13-20 remain pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments filed on 08 August 2022 with respect to:
objection to specification,
rejections of claims 1 and 11 under U.S.C. § 112(a),
rejections of claims 1-20 under U.S.C. § 112(b),
rejection to claims 1-20 under U.S.C. § 101 
have been fully considered.  Amendments to claims and specifications have been entered.
Examiner acknowledges amendments to claims to overcome 35 U.S.C. § 112 rejections. However, amendments are not totally effective.  See revised claim objections and § 112(b) rejections below.  
Examiner acknowledges amendments to, and arguments regarding claims to overcome 35 U.S.C. § 101 rejection.  However, arguments are not persuasive.
Applicant argues subject matter eligibility contending that “The amended claim 1 is not directed to any judicial exception. This amended claim 1 relates to software technology for preventing a double spend attack”  [remarks page 11].  Examiner respectfully disagrees.
The claimed invention is directed to a method of organizing human activity as well as a fundamental economic principle of mitigating risk as discussed in the 101 rejection herein. The specific limitations recite method steps which include receiving (acquiring) data, performing calculations, adjusting data and transmitting data.  Accordingly, Examiner maintains that the claimed invention is drawn to the judicial exceptions.
Rejections have been clarified herein in view of the claim amendments and the January 2019 Patent Subject Matter Eligibility Guidance – 2019 PEG.
In view of Applicant’s arguments and claim amendments, Examiner is unable to locate prior art references that anticipate the claimed invention or renders it obvious. 
If, in the opinion of the Applicant, a telephone conference would expedite the prosecution of the subject application, the Applicant is encouraged to contact the undersigned Examiner at the phone number listed below. 
Priority
This application filed 11 August 2020 claims foreign priority to Chinese application 202010070702.2, filed 21 January 2020.
Claim Objections
Claims 1 and 11 are objected to because they are grammatically incorrect thus they are difficult to interpret.
For example, in claim 1:
multiplying the currency price and the transaction amount of the virtual currency and determining a transaction value;
it is not clear how a transaction value is calculated.  Perhaps, in view of [0018] and [0049] of US Pub. No. 20210224801 A1 of Applicant’s specification, the Applicant means to claim:
determining a transaction value based on the currency price and the transaction amount of the virtual currency.
In the limitation:
determining a unit attack cost corresponding to a blockchain network according to the virtual currency type, wherein "determining the unit attack cost corresponding to the blockchain network according to the virtual currency type" comprising: acquiring a total computing power of the blockchain network according to the virtual currency type: taking more than 50% of the total computing power as a computing power launched by a double spend attack: calculating a unit computing cost according to the total computing power: calculating a computing time of each block in the blockchain network: multiplying the computing time by the unit computing cost and the computing power launched by the double spend attack and determining the unit attack cost;
the wherein clause should be written “wherein determining … comprises” (emphasis added).  It is not clear what “taking more than 50% of the total computing power as a computing power launched by a double spend attack” (emphasis added) means to convey.  Perhaps the Applicant means to convey “determining a double spend attack based on total computing power” or “when computing power is greater than 50% of the total computing power, … , do something.  Or perhaps the Applicant means the limitation to convey something similar to:
acquiring a total computing power of the blockchain network according to the virtual currency type;
calculating a unit computing cost according to total computing power, wherein the unit computing cost is a cost per unit of “something”;
calculating a computing time of each block in the blockchain network based on “something”
determining the unit attack cost by multiplying the computing time by the unit computing cost and the computing power launched by the double spend attack.
The limitation:
adjusting a quantity of records that a transaction is recorded by the blockchain network, multiplying the quantity of the records by the unit attack cost and determining a total attack cost greater than the transaction value of the transaction
is vague and indefinite for several reasons.  First, the limitation is grammatically incorrect – i.e. “adjusting a quantity of records that a transaction is recorded”.  Second, it is not clear how the quantity of records are adjusted and how the total attack cost is determined.  Third, it is not clear if the limitation is a conditional limitation – i.e. “if the total attack cost greater than the transaction value of the transaction, then (do something)”. Perhaps the Applicant means to convey something similar to:
determining total attack cost by multiplying a quantity of records by the unit attack cost;
determining a double spend attack has occurred when the total attack cost is greater than the transaction value.
Correction is required.  See related  § 112(b) rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 11, the representative limitation:
multiplying the currency price and the transaction amount of the virtual currency and determining a transaction value;
is vague and indefinite in that it is not clear how a transaction value is calculated.  Perhaps, in view of [0018] and [0049] of US Pub. No. 20210224801 A1 of Applicant’s specification, the Applicant means to claim:
determining a transaction value based on the currency price and the transaction amount of the virtual currency .
The representative limitation:
determining a unit attack cost corresponding to a blockchain network according to the virtual currency type, wherein "determining the unit attack cost corresponding to the blockchain network according to the virtual currency type" comprising: acquiring a total computing power of the blockchain network according to the virtual currency type: taking more than 50% of the total computing power as a computing power launched by a double spend attack: calculating a unit computing cost according to the total computing power: calculating a computing time of each block in the blockchain network: multiplying the computing time by the unit computing cost and the computing power launched by the double spend attack and determining the unit attack cost;
is vague and indefinite for several reasons.
First, it appears to be grammatically incorrect and should be written “determining a unit attack cost, wherein "determining …" comprises” (emphasis added).  Second, it is not clear what “taking more than 50% of the total computing power as a computing power launched by a double spend attack” (emphasis added) means to convey.  Perhaps the Applicant means to convey “determining a double spend attack based on total computing power” or “when computing power is greater than 50% of the total computing power, … , do something.  Or perhaps the Applicant means the limitation to convey something similar to:
acquiring a total computing power of the blockchain network according to the virtual currency type;
calculating a unit computing cost according to total computing power, wherein the unit computing cost is a cost per unit of “something”;
calculating a computing time of each block in the blockchain network based on “something”
determining the unit attack cost by multiplying the computing time by the unit computing cost and the computing power launched by the double spend attack.
However, this is still not evident.  Correction is required.
Regarding claims 1 and 11, the representative limitation:
adjusting a quantity of records that a transaction is recorded by the blockchain network, multiplying the quantity of the records by the unit attack cost and determining a total attack cost greater than the transaction value of the transaction
is vague and indefinite for several reasons.  First, the limitation is grammatically incorrect – i.e. “adjusting a quantity of records that a transaction is recorded”.  Second, it is not clear how the quantity of records are adjusted and how the total attack cost is determined.  Third, it is not clear if the limitation is a conditional limitation – i.e. “if the total attack cost greater than the transaction value of the transaction, then (do something)”. Perhaps the Applicant means to convey something similar to:
determining total attack cost by multiplying a quantity of records by the unit attack cost;
determining a double spend attack has occurred when the total attack cost is greater than the transaction value.
However, this is still not evident.  Correction is required.  
Regarding claims 3 and 13, in the representative limitations:
acquiring a current quantity of the records that the transaction is recorded by the blockchain network
It is not clear if “a current quantity of the records” refers to the “current quantity of the records” in the independent claim or another “current quantity of the records”; the antecedent issue is not clear.
Moreover, the Examiner finds that because particular claims are rejected as being indefinite under 35 U.S.C. § 112(b), it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) “Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.
Claims 3-10 and 13-20 are rejected by way of dependency on a rejected independent claim.
The art rejections below are in view of the 112(b) rejections stated above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Note: Examiner points Applicant to the Federal Register notice titled 2014 Interim Eligibility Guidance (IEG) on Patent Subject Matter Eligibility (79 FR 74618) and the January 2019 Patent Subject Matter Eligibility Guidance.
Subject Matter Eligibility Standard 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e. law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/ formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1:
Is the claim(s) fall into a statutory category – i.e. process, machine, manufacture or composition of matter? 
In the instant case, claim 1 is directed to a method, which is one of the four statutory categories of invention.  The answer is YES.  
Step 2A - Prong One: 
Is the claim(s) directed to a judicially exception, such as a law of nature, a natural phenomenon or an abstract idea? 
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1 and 3-10 are directed to a method to prevent a double spend attack which is a judicial exception which is a method of organizing human activity as well as a fundamental economic principle of mitigating risk.
Claim 1 recites, in part, a method for performing the steps of:
acquiring transaction information;
acquiring a currency price according to the virtual currency type of the transaction information;
determining a transaction value (by multiplying some values);
determining a unit attack cost (by multiplying some values);
adjusting a quantity of records that a transaction is recorded by the blockchain (by multiplying some values); and
transmitting the transaction information of the transaction to the blockchain network.
which is a series of steps which describes the judicial exception of the method of organizing human activity.
Limitations such as:
wherein the transaction information comprises a virtual currency type and a transaction amount of the virtual currency; 
are merely a description of data and does not impose any meaningful limit on the computer implementation of the abstract idea.
Step 2A - Prong Two: 
Are there additional elements that are integrated into a practical application of the judicial exception?
The additional elements are:
acquiring a total computing power of the blockchain network;
adjusting “something” as related to a blockchain network;
 transmitting the transaction information of the transaction to the blockchain network
This additional elements are recited at a high level of generality and merely indicate manipulating data and sending information to a database  - i.e. a blockchain network.  As such, mere instructions to implement an abstract idea on a generic computer do not provide an inventive concept and thus do not implement the abstract idea into a practical application. The answer is NO.
Step 2B:
Do the claims include additional elements that are sufficient to amount to significantly more than the judicial exception – i.e. Is there an inventive concept?
The claims do not amount to significantly more than the abstract idea because, as was described previously they amount to mere instructions to implement an abstract idea on a generic computer. Furthermore, the claims include no indication that they involve an ordered combination of steps that are enough to indicate that the claims include material that amounts to significantly more than the abstract idea. The dependent claims do not add any meaningful limitations that qualify as significantly more. The answer is NO.
Similar reasoning and rationale applies to the device claim 11 also.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.
Dependent claims 3-10 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to a judicial exception (Step 2A- Prong One).  Nor are the claims directed to a practical application to a judicial exception (Step 2A- Prong Two).  
For instance, the features of claims 3-10 do not affect the abstract idea of the independent claim in that they do not add a technological solution to the method of organizing human activity in the independent claim.  The limitations claim acquiring data, making calculations and making determinations.
It is clear from above, that the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claim do not move beyond a general link of the use of an abstract idea to a particular technological environment. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. (Step 2B - Mayo Test) 
Note: The analysis above applies to all statutory categories of invention. As such, the presentment of claims 11 and 13-20 otherwise styled as a device, would be subject to the same analysis.
Additional Comments
Regarding claims 1, 3-11 and 13-20, in view of pending rejections, the Examiner is unable to locate prior art references that anticipate the claimed invention or renders it obvious. 
Conclusion
The prior art of record and not relied upon is considered pertinent to Applicant’s disclosure:
Mankovskii et al:  “META BLOCK CHAIN”, (US Pub.20190268138 A1)[0022] “A 51% attack may involve a … condition where a single entity… control[s] more than 50% of a block chain network's mining computing power and act to invalidate or block valid transactions and replace them with invalid or substitute transactions.”, 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330. The examiner can normally be reached 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
If Applicant wishes to correspond to the Examiner via email, Applicant needs to file an AUTHORIZATION FOR INTERNET COMMUNICATIONS IN A PATENT APPLICATION form.  The form may be downloaded at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD J BAIRD/Primary Examiner, Art Unit 3692